Exhibit 10.1

TIBCO SOFTWARE INC.

NOTICE OF AWARD OF PERFORMANCE-BASED RESTRICTED STOCK UNITS

TIBCO Software Inc. (the “Company”) hereby grants you,                     (the
“Employee”), an Award of Restricted Stock Units under the Company’s 2008 Equity
Incentive Plan (the “Plan”). The date of this Performance-Based Restricted Stock
Unit Agreement (the “Agreement”) is             , 2014 (the “Grant Date”). The
Agreement is comprised of this Notice of Award, the attached Terms and
Conditions of Performance-Based Restricted Stock Units (the “Terms and
Conditions”) (Appendix A), and the attached Performance-Based Vesting
Requirements (Appendix B). Subject to the provisions of this Agreement and of
the Plan, the principal features of this grant are as follows:

 

Award Number:   

 

Number of Restricted Stock Units:   

 

Performance Period:    Fiscal Years 2016 through 2018 Conditional Grant:    This
grant of Restricted Stock Units is conditioned on stockholder approval of an
amendment to the Plan, at the annual meeting of the Company stockholders to be
held on April 3, 2014, to increase the applicable number of Shares which can be
issued pursuant to Awards under the Plan (the “Plan Amendment”). In no event may
Shares be issued under this Agreement prior to stockholder approval of the Plan
Amendment. If stockholders do not approve the Plan Amendment at the 2014 annual
meeting, then this grant of Restricted Stock Units shall be immediately
cancelled and forfeited at no cost to the Company and the Employee will have no
further rights thereunder. Vesting of Restricted Stock Units:    In process: In
order for the Employee to vest in any of the Restricted Stock Units (“RSUs”)
covered by this Agreement, specified goals for non-GAAP EPS must be achieved and
the Employee must remain a Service Provider through the applicable vesting
date(s). As described in more detail elsewhere in this Agreement, in order for
any RSUs to vest, the Company’s non-GAAP EPS during at least one (1) of the
Fiscal Years that comprise the Performance Period must be $2.00 or higher. The
number of RSUs (if any) that actually vest will depend on (a) the exact Fiscal
Year in which non-GAAP EPS of at least $2.00 is achieved and (b) the Company’s
non-GAAP EPS performance for the Fiscal Year(s) preceding or following the
Fiscal Year in which the EPS Goal first is achieved.* See Appendix B,
Performance-Based Vesting Requirements, for more detailed information.



--------------------------------------------------------------------------------

IMPORTANT:

* Except as otherwise specifically provided in this Agreement, in addition to
the requirement that the goals for non-GAAP EPS be attained, Employee will not
vest in any Restricted Stock Units unless he or she remains a Service Provider
through the applicable vesting date.

Employee’s written signature below indicates his or her agreement and
understanding that this grant is subject to all of the terms and conditions
contained in this Agreement (including the Notice of Award, Appendix A and
Appendix B) and the Plan. For example, important additional information on
vesting and forfeiture of this grant is contained in paragraphs 3, 4, 5, 6 and 7
of Appendix A and in Appendix B. PLEASE BE SURE TO READ ALL OF THE DETAILED
TERMS AND CONDITIONS OF THIS GRANT.

EMPLOYEE ACKNOWLEDGES AND AGREES THAT IF THE COMPANY STOCKHOLDERS DO NOT APPROVE
THE ADDITION OF SHARES TO THE PLAN AT THE 2014 ANNUAL MEETING, THIS RESTRICTED
STOCK UNIT AWARD SHALL BE IMMEDIATELY CANCELLED AND FORFEITED AND THE EMPLOYEE
WILL HAVE NO RIGHTS TO ANY BENEFITS, SHARES OR OTHER CONSIDERATION HEREUNDER AS
A RESULT OF SUCH CANCELLATION AND FORFEITURE.

EMPLOYEE’S WRITTEN SIGNATURE BELOW ALSO SHALL BE CONSIDERED EMPLOYEE’S
ACKNOWLEDGEMENT AND AGREEMENT THAT THE TERMS AND CONDITIONS OF THIS RESTRICTED
STOCK UNIT AGREEMENT SHALL CONTROL AND BE CONSIDERED AN AMENDMENT TO ANY WRITTEN
AGREEMENT BETWEEN EMPLOYEE AND THE COMPANY, INCLUDING SPECIFICALLY ANY WRITTEN
EMPLOYMENT AGREEMENT, OFFER LETTER, SEVERANCE AGREEMENT OR YOUR PARTICIPATION IN
THE COMPANY’S CHANGE IN CONTROL AND SEVERANCE PLAN, SOLELY WITH RESPECT TO THE
VESTING OF THESE RESTRICTED STOCK UNITS IN THE EVENT OF EMPLOYEE’S TERMINATION
OF EMPLOYMENT OR A CHANGE OF CONTROL.

 

 

[Name]

Date:             , 2014

Please be sure to retain a copy of your signed Agreement; you may obtain a paper
copy at any time and at the Company’s expense by requesting one from Shareholder
Services (see paragraph 14 of the Terms and Conditions). You must accept this
Agreement by signing a paper copy of the Agreement and delivering it to
Shareholder Services.

 

- 2 -



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS

1. Award. The Company hereby grants to the Employee under the Plan an award of
Restricted Stock Units, subject to all of the terms and conditions in this
Agreement (the Agreement being comprised of the Notice of Award, Appendix A and
Appendix B). If and when any Restricted Stock Units are paid to the Employee,
par value for the Shares issued will be deemed paid by the Employee by past
services rendered by the Employee. Unless otherwise defined in this Agreement or
clear from the context, capitalized terms used in this Agreement will have the
same meaning as in the Plan.

2. Company’s Obligation to Pay. Each Restricted Stock Unit represents a right to
receive one Share for each vested Restricted Stock Unit pursuant to the terms
and conditions of this Agreement. Unless and until the Restricted Stock Units
will have vested in the manner set forth in the Agreement, Employee will have no
right to payment of any such Restricted Stock Units. Prior to actual payment of
any vested Restricted Stock Units, such Restricted Stock Unit will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company. Payment of any vested Restricted Stock Units will be made
in whole Shares only.

3. Vesting Schedule. The Restricted Stock Units awarded by this Agreement will
vest in the Employee subject to the performance-based and service-based vesting
requirements set forth in the Agreement. Restricted Stock Units shall not vest
in the Employee in accordance with any of the provisions of this Agreement
unless the Employee remains a Service Provider through the applicable vesting
dates, except as otherwise specifically provided in this Agreement.

4. Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of this Agreement, if the Employee ceases to be a Service Provider for
any or no reason while any RSUs remain unvested, the then-unvested Restricted
Stock Units awarded by this Agreement will immediately be forfeited at no cost
to the Company and the Employee will have no further rights thereunder.

5. Committee Discretion. Notwithstanding anything to the contrary in this
Agreement, the Committee, in its discretion, may (a) modify the performance and
service vesting requirements applicable to the RSUs; or (b) accelerate the
vesting of the balance, or some lesser portion of the balance, of the RSUs,
except that, except in connection with a Change of Control, the Committee may
not accelerate the vesting of any RSUs if the Employee is a “covered employee”
under Section 162(m) of the Code for the year of acceleration and the
acceleration would, in and of itself, cause the Award to fail to qualify as
“performance-based compensation” under Section 162(m). The Committee’s authority
under clause (a) of the preceding sentence, when exercised in connection with a
pending or expected (that is, expected to occur in the near future) Change of
Control, shall be exercised only by the Committee as constituted immediately
prior to the Change of Control. The Committee’s authority under clause (a) of
the first preceding sentence of this paragraph 5, when exercised not in
connection with a pending or expected (in the near future) Change of Control,
must be exercised and communicated to the Employee no later than the ninetieth
(90th) day of the Fiscal Year to which the change will apply (and, except as may
be provided in the Plan, no such change may divest the Employee of any
previously vested shares). If the Committee accelerateds any RSUs under this
paragraph 5, such RSUs will be considered as having vested as of the date
specified by the Committee. Subject to the provisions of this paragraph 5, if
the Committee, in its discretion, accelerates the vesting of all or a portion of
the RSUs, the payment of such accelerated RSUs shall be made as soon as
practicable upon or



--------------------------------------------------------------------------------

following the accelerated vesting date, but in no event later than sixty
(60) days following the vesting date of the accelerated RSUs. Notwithstanding
the preceding, if the vesting of all or a portion of any unvested RSUs is
accelerated in connection with the Employee’s termination as a Service Provider
(provided that such termination is a “separation from service” within the
meaning of Section 409A, as determined by the Company), other than due to death,
and if both (a) the Employee is a “specified employee” within the meaning of
Section 409A at the time of such termination, and (b) the payment of such
accelerated RSUs would result in the imposition of additional tax under
Section 409A if paid to the Employee within the six (6) month period following
the Employee’s termination, then the payment of such accelerated RSUs will not
be made until the date that is six (6) months and one (1) day following the date
of the Employee’s termination, unless the Employee dies following his or her
termination, in which case, the RSUs will be paid in Shares to the Employee’s
estate as soon as practicable following his or her death. Furthermore, if
payment of accelerated RSUs in accordance with the preceding above would cause
the imposition of additional tax on the Employee under Section 409A, and if the
additional tax would be avoided by instead making payment in accordance with the
original vesting schedule of the RSUs, payment of the accelerated RSUs shall be
made at the time or times that the RSUs otherwise would have vested and been
paid (as determined by the Committee). It is the intent of this Agreement to be
exempt from or comply with the requirements of Section 409A so that none of the
RSUs provided under this Agreement or Shares issuable thereunder will be subject
to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to be so exempt or comply. For
purposes of this Agreement, “Section 409A” means Section 409A of the Code.

6. Change of Control.

(a) Subject to paragraph 5, in the event of a Change of Control that occurs:

(i) on or before December 31, 2014, then as of the date of such Change of
Control, all of the RSUs awarded by this Agreement and the attached Notice of
Award will be forfeited at no cost to the Company and the Employee will have no
further rights thereunder.

(ii) after December 31, 2014, but on or before December 31, 2015, and the
Company’s non-GAAP EPS for FY2014 was

(1) less than $1.20, one hundred percent (100%) of the RSUs will be forfeited at
no cost to the Company and the Employee will have no further rights thereunder.

(2) at least $1.20 but less than $1.235, then twenty percent (20%) of the RSUs
will be deemed earned and fully vested as of the date of the Change of Control
and the remaining eighty percent (80%) of the RSUs will be forfeited at no cost
to the Company and the Employee will have no further rights thereunder.

(3) at least $1.235 but less than $1.305, then twenty-five percent (25%) of the
RSUs will be deemed earned and fully vested as of the date of the Change of
Control and the remaining seventy-five percent (75%) of the RSUs will be
forfeited at no cost to the Company and the Employee will have no further rights
thereunder.

(4) greater than or equal to $1.305, then thirty-three percent (33%) of the RSUs
will be deemed earned and fully vested as of the date of the Change of Control
and the remaining sixty-seven percent (67%) of the RSUs will be forfeited at no
cost to the Company and the Employee will have no further rights thereunder.

 

- 2 -



--------------------------------------------------------------------------------

(iii) After December 31, 2015, but on or before December 31, 2016, if the
Company’s non-GAAP EPS for FY2015 was

(1) less than $1.37, one hundred percent (100%) of the RSUs will be forfeited at
no cost to the Company and the Employee will have no further rights thereunder.

(2) at least $1.37 but less than $1.455, then forty percent (40%) of the RSUs
will be deemed earned and fully vested as of the date of the Change of Control
and the remaining sixty percent (60%) of the RSUs will be forfeited at no cost
to the Company and the Employee will have no further rights thereunder.

(3) at least $1.455 but less than $1.615, then fifty percent (50%) of the RSUs
will be deemed earned and fully vested as of the date of the Change of Control
and the remaining fifty percent (50%) of the RSUs will be forfeited at no cost
to the Company and the Employee will have no further rights hereunder.

(4) greater than or equal to $1.615, then sixty-six percent (66%) of the RSUs
will be deemed earned and fully vested as of the date of the Change of Control
and the remaining thirty-four percent (34%) of the RSUs will be forfeited at no
cost to the Company and the Employee will have no further rights thereunder.

(iv) After December 31, 2016, but on or before December 31, 2017, if the
Company’s non-GAAP EPS for FY2016 was

(1) less than $1.55, one hundred percent (100%) of the RSUs will be forfeited at
no cost to the Company and the Employee will have no further rights thereunder.

(2) at least $1.55 but less than $1.705, then sixty percent (60%) of the RSUs
will be deemed earned and fully vested as of the date of the Change of Control
and the remaining forty percent (40%) of the RSUs will be forfeited at no cost
to the Company and the Employee will have no further rights thereunder.

(3) at least $1.705 but less than $1.995, then seventy-five percent (75%) of the
RSUs will be deemed earned and fully vested as of the date of the Change of
Control and the remaining twenty-five percent (25%) of the RSUs will be
forfeited at no cost to the Company and the Employee will have no further rights
hereunder.

(4) greater than or equal to $1.995, then one hundred percent (100%) of the RSUs
will be deemed earned and fully vested as of the date of the Change of Control.

(v) After December 31, 2017, but on or before December 31, 2018, if the
Company’s non-GAAP EPS for FY2017 was

(1) less than $1.76, one hundred percent (100%) of the RSUs will be forfeited at
no cost to the Company and the Employee will have no further rights thereunder.

 

- 3 -



--------------------------------------------------------------------------------

(2) at least $1.76 but less than $1.995, then eighty percent (80%) of the RSUs
will be deemed earned and fully vested as of the date of the Change of Control
and the remaining twenty percent (20%) of the RSUs will be forfeited at no cost
to the Company and the Employee will have no further rights thereunder.

(3) greater than or equal to $1.995, then one hundred percent (100%) of the RSUs
will be deemed earned and fully vested as of the date of the Change of Control.

(vi) After December 31, 2018, but before December 31, 2019, if the Company’s
non-GAAP EPS for FY2018 was

(1) less than $1.995, one hundred percent (100%) of the RSUs will be forfeited
at no cost to the Company and the Employee will have no further rights
thereunder.

(2) at least $1.995, then one hundred percent (100%) of the RSUs will be deemed
earned and fully vested as of the date of the Change of Control.

(vii) Notwithstanding the above, the Committee may, in its sole and absolute
discretion, provide for additional vesting acceleration in the event of a Change
of Control as provided by paragraph 5.

(viii) Any RSUs that were earned but are unvested at the time of a Change in
Control shall be deemed earned and fully vested as of the date of the Change in
Control.

(b) For the avoidance of doubt and solely with respect to this paragraph 6, if
the EPS Goal has been achieved prior to a Change of Control, the forfeiture
provisions in sections 2, 3, 4 and 5 of Appendix B (regarding potential
forfeiture of RSUs depending on non-GAAP EPS performance for the Fiscal Year(s)
preceding or following the Fiscal Year of EPS Goal achievement) will not apply
to this Award. Except as otherwise provided in the preceding sentence, any RSUs
that, prior to a Change of Control, otherwise have been forfeited in accordance
with this Agreement, shall remain forfeited permanently and shall not vest
pursuant to this paragraph 6.

(c) In the event of a Change of Control, the provisions of paragraphs 5 and 6
will control without regard to any of the terms set forth in any written
agreement between Employee and the Company, including, without limitation, any
written employment agreement, severance agreement, offer letter, change of
control agreement or the TIBCO Software Inc. Change in Control and Severance
Plan (the “CICS Plan”). Any acceleration of vesting with respect to the
Restricted Stock Units shall occur solely in accordance with the terms set forth
herein and further any term or condition of any written employment agreement,
severance agreement, offer letter or the CICS Plan shall not apply to the
vesting acceleration of the Restricted Stock Units awarded by this Agreement and
the attached Notice of Award.

7. Payment after Vesting. Any RSUs that vest will be paid to the Employee (or in
the event of the Employee’s death, to his or her estate) as soon as practicable,
but in all cases within sixty (60) days, following the vesting date of such
RSUs. Any distribution or delivery to be made to the Employee under this
Agreement will, if the Employee is then deceased, be made to the administrator
or executor of the Employee’s estate. Any such administrator or executor must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

 

- 4 -



--------------------------------------------------------------------------------

8. Withholding of Taxes. The Company or the Employer will withhold a portion of
the Shares that has an aggregate market value sufficient to pay all Tax
Obligations required to be withheld by the Company or the Employer with respect
to any RSUs, unless the Committee, in its sole discretion, requires or permits
the Employee to make alternate arrangements satisfactory to the Company for such
withholdings in advance of the arising of any withholding obligations. The
Committee, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit the Employee to satisfy his or her Tax
Obligations, in whole or in part by one or more of the following (without
limitation): (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, or (c) selling a sufficient number of
such Shares otherwise deliverable to Employee through such means as the Company
may determine in its sole discretion (whether through a broker or otherwise)
equal to the amount required to be withheld. Notwithstanding any contrary
provision of this Agreement, no Shares will be issued in settlement of the
vested Restricted Stock Units unless and until satisfactory arrangements (as
determined by the Company) will have been made by the Employee with respect to
the payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Shares. In addition and to the
maximum extent permitted by law, the Company or the Employer has the right to
retain without notice from salary or other amounts payable to the Employee, cash
having a sufficient value to satisfy any tax withholding obligations that the
Company determines cannot be satisfied through the withholding of otherwise
deliverable Shares. All Tax Obligations related to the award of Restricted Stock
Units and any Shares delivered in payment thereof are the sole responsibility of
the Employee. By accepting this award, the Employee expressly consents to the
withholding of Shares and to any additional cash withholding as provided for in
this paragraph 8. Only whole Shares will be withheld or sold to satisfy any tax
withholding obligations pursuant to this paragraph 8. The number of Shares
withheld will be rounded up to the nearest whole Share, with a cash refund to
the Employee for any value of the Shares withheld in excess of the tax
obligation (pursuant to such procedures as the Company may specify from time to
time). To the extent that the cash refund described in the preceding sentence is
not administratively feasible, as determined by the Company in its sole
discretion, the number of Shares withheld will be rounded down to the nearest
whole Share and, in accordance with this paragraph 8 and to the maximum extent
permitted by law, the Company will retain from salary or other amounts payable
to the Employee cash having a sufficient value to satisfy any additional tax
withholding.

9. Section 280G.

(a) In the event that the benefits provided to the Employee under this Agreement
when combined with any other severance and other benefits otherwise payable to
Employee (collectively the “Severance Benefits”), if any, (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Agreement, Employee would be subject to the excise tax imposed by
Section 4999 of the Code, then Employee’s benefits under this Agreement will be
either:

(i) delivered in full, or

(ii) delivered as to such lesser extent which would result in no portion of such
Severance Benefits being subject to excise tax under Section 4999 of the Code
(the “Excise Tax”),

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Employee on an after-tax basis, of the greatest amount of Severance Benefits,
notwithstanding that all or some portion of such Severance Benefits may be
taxable under Section 4999 of the CodeIf a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order: (1)

 

- 5 -



--------------------------------------------------------------------------------

reduction of cash payments in reverse chronological order (i.e., the cash
payment owed on the latest date following the occurrence of the event triggering
the excise tax will be the first cash payment to be reduced), (2) cancellation
of equity awards granted within the twelve-month period prior to a “change of
control” (as determined under Code Section 280G) that are deemed to have been
granted contingent upon the change of control (as determined under Code
Section 280G), in the reverse order of date of grant of the awards (i.e., the
most recently granted equity awards will be cancelled first), (3) cancellation
of accelerated vesting of equity awards in the reverse order of date of grant of
the awards (i.e., the vesting of the most recently granted equity awards will be
cancelled first) and (4) reduction of continued employee benefits in reverse
chronological order (i.e., the benefit owed on the latest date following the
occurrence of the event triggering the Excise Tax will be the first benefit to
be reduced). In no event will Employee have any discretion with respect to the
ordering of payment reductions.

(b) Unless the Company and Employee otherwise agree in writing, any
determination required under this paragraph 9 will be made in writing by the
Company’s independent public accountants immediately prior to the Change of
Control (the “Accountants”). For purposes of making the calculations required by
this paragraph 9, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Employee will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this paragraph. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this paragraph 9. The Accountants shall provide their
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Company and the Employee within 10 days
after the first of the following events to occur and as a result cause a
distribution of the Severance Benefits: (A) the Change of Control of the Company
or ownership of a substantial portion of the Company’s assets (within the
meaning of Section 280G of the Code and the regulations thereunder) and
(B) Employees’s final day of employment. If the Accountants determine that no
Excise Tax is payable by the Employee with respect to the Severance Benefits, it
shall furnish the Employee with an opinion to the Company that no Excise Tax
will be imposed with respect to any such payments and, absent manifest error,
such Determination shall be binding, final and conclusive upon the Company and
the Employee.

10. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Employee (including through electronic delivery to a brokerage account).
After such issuance, recordation and delivery, the Employee will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.

11. Dividend Equivalents. Employee shall have no right to the payment of any
dividends or distributions until such time as the Shares have been actually
issued to the Employee with respect to the vested Restricted Stock Units except
to the limited extent determined by the Committee in accordance with the Plan.

12. No Effect on Employment. The terms of the Employee’s employment with his or
her Employer are governed by applicable local law and any relevant employment
agreement. This Agreement and the attached Notice of Award do not constitute an
express or implied promise of continued employment for any period of time. The
Employee may terminate his or her employment and the Employer may terminate the
Employee’s employment in accordance with applicable local law and any relevant
employment agreement.

 

- 6 -



--------------------------------------------------------------------------------

13. Labor Law. By accepting this award of Restricted Stock Units, the Employee
acknowledges that: (a) the award of Restricted Stock Units is a one-time benefit
which does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units; (b) all
determinations with respect to any future awards, including, but not limited to,
the times when the Restricted Stock Units shall be granted, the number of Shares
subject to each award of Restricted Stock Units and the time or times when
Restricted Stock Units shall vest, will be at the sole discretion of the
Company; (c) the Employee’s participation in the Plan is voluntary; (d) the
value of this Restricted Stock Units is an extraordinary item of compensation
which is outside the scope of the Employee’s employment contract, if any;
(e) these Restricted Stock Units are not part of the Employee’s normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; (f) the vesting of this Restricted
Stock Units ceases upon termination of employment for any reason except as may
otherwise be explicitly provided in the Plan or this Agreement; (g) the future
value of the underlying Shares is unknown and cannot be predicted with
certainty; (h) these Restricted Stock Units have been granted to the Employee in
the Employee’s status as an employee of the Company or the Employer; (i) any
claims resulting from these Restricted Stock Units shall be enforceable, if at
all, against the Company; and (j) there shall be no additional obligations for
any subsidiary or affiliate employing the Employee as a result of these
Restricted Stock Units.

14. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement and the attached Notice of Award will be addressed to the
Company, in care of Shareholder Services, TIBCO Software Inc., 3303 Hillview
Avenue, Palo Alto, California 94304, or at such other address as the Company may
hereafter designate in writing.

15. Award is Not Transferable. Restricted Stock Units may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated other
than by will, by the laws of descent or distribution, or to a Service Provider’s
spouse, former spouse or dependent pursuant to a court-approved domestic
relations order which relates to the provision of child, support, alimony
payments or marital property rights. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of Restricted Stock Units, or any right
or privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, Restricted Stock Units granted herein and the
rights and privileges conferred hereby immediately will become null and void.

16. Binding Agreement. Subject to the limitation on the transferability of
Restricted Stock Units contained herein, this Agreement and the attached Notice
of Award will be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

17. Additional Conditions to Issuance of Stock. .The Company shall not be
required to issue any Shares hereunder prior to fulfillment of all the following
conditions: (a) the admission of such Shares to listing on all stock exchanges
on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any U.S. state or
federal or non-U.S. law or under the rulings or regulations of the Securities
and Exchange Commission or any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable;
(c) the obtaining of any approval or other clearance from any U.S. state or
federal or non-U.S. governmental agency, which the Committee shall, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time (not to exceed five (5) business days)
following the vesting date of the Restricted

 

- 7 -



--------------------------------------------------------------------------------

Stock Units as the Committee may establish from time to time for reasons of
administrative convenience. The Company shall make all commercially reasonable
efforts (as determined by the Committee) to fulfill the preceding conditions.

18. Plan Governs. This Agreement and the attached Notice of Award are subject to
all terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. In the event of a conflict between one or
more provisions of the attached Notice of Award and one or more provisions of
the Plan, the provisions of the Plan will govern.

19. Committee Authority. The Committee will have the power to interpret the
Plan, this Agreement and the attached Notice of Award and to adopt such rules
for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Restricted Stock Units
have vested). All actions taken and all interpretations and determinations made
by the Committee in good faith will be final and binding upon the Employee, the
Company and all other interested persons. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement and the attached Notice of Award.

20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

21. Agreement Severable. In the event that any provision in this Agreement or
the attached Notice of Award will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this
Agreement or the attached Notice of Award.

22. Modifications to the Agreement. This Agreement and the attached Notice of
Award constitute the entire understanding of the parties on the subjects
covered. The Employee expressly warrants that he or she is not accepting this
Agreement or the attached Notice of Award in reliance on any promises,
representations, or inducements other than those contained herein and therein.
Modifications to this Agreement, the attached Notice of Award or the Plan can be
made only in an express written contract executed by a duly authorized director
or officer of the Company. Notwithstanding anything to the contrary in the Plan,
this Agreement or the attached Notice of Award, the Company reserves the right
to revise this Agreement or the attached Notice of Award as it deems necessary
or advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A (but without materially reducing the
benefits hereunder). However, in no event will the Company be required to
reimburse the Employee (or his or her estate) for any taxes or other costs under
Section 409A or for any other tax or tax-related item.

23. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Unit award, the Employee expressly warrants that he or she has
received a conditional right to receive Shares issued under the Plan, and has
received, read and understood a description of the Plan. The Employee
understands that the Plan is discretionary in nature and may be modified,
suspended or terminated by the Company at any time.

24. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded

 

- 8 -



--------------------------------------------------------------------------------

under the Plan or future Restricted Stock Units that may be awarded under the
Plan by electronic means or request the Employee’s consent to participate in the
Plan by electronic means. The Employee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

25. Disclosure of Employee Information. By accepting this Restricted Stock
award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph. The Employee understands that the Company
and its Subsidiaries hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all awards of
Restricted Stock or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in his or her favor, for the purpose
of managing and administering the Plan (“Data”). The Employee further
understands that the Company and/or its Subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of his or her participation in the Plan, and that the Company and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. The Employee understands that these recipients may be located in the
European Economic Area, or elsewhere, such as in the U.S. or Asia. The Employee
authorizes the Company to receive, possess, use, retain and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
to a broker or other third party with whom he or she may elect to deposit any
Shares of stock acquired from this award of Restricted Stock of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares of stock on his or her behalf. The Employee understands that he or she
may, at any time, view the Data, require any necessary amendments to the Data or
withdraw the consent herein in writing by contacting the Human Resources
Department for his or her employer.

26. Notice of Governing Law. This Agreement and the attached Notice of Award
shall be governed by the laws of the State of Delaware, U.S.A., without regard
to its principles of conflict of laws. For purposes of litigating any dispute
that arises under this award of Restricted Stock Units, this Agreement or the
attached Notice of Award, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
of the United States for the Northern District of California, and no other
courts where this award of Restricted Stock Units is made and/or to be
performed.

 

- 9 -



--------------------------------------------------------------------------------

APPENDIX B

PERFORMANCE-BASED VESTING REQUIREMENTS

1. Requirement to Achieve EPS Goal. In order for the Employee to vest in any of
the RSUs, the Company’s non-GAAP EPS during at least one (1) of the Fiscal Years
that comprise the Performance Period must be $2.00 or higher. Non-GAAP EPS of at
least $2.00 for a Fiscal Year (“FY”) is the “EPS Goal.” “FY EPS” for a
particular year means the Company’s actual non-GAAP EPS for that Fiscal Year.
The number of RSUs (if any) that actually vest will depend on the Fiscal Year in
which the EPS Goal first is attained and on the first Company’s non-GAAP EPS
performance for the Fiscal Year(s) following Fiscal Year in which the EPS Goal
is achieved.

2. EPS Goal Achievement in FY 2016. The provisions of this section 2 apply only
if the EPS Goal is first achieved during FY 2016. If both the EPS Goal is
achieved during FY 2016, and FY 2015 EPS was at least $1.62, sixty percent (60%)
of the RSUs covered by this Agreement will vest to the extent and as provided in
section 6 below and the remaining forty percent (40%) of the RSUs shall vest on
the one-year anniversary thereof. If the EPS Goal is achieved during FY 2016 and
non-GAAP EPS in FY 2015 is less than $1.62, sixty percent (60%) of the RSUs
covered by this Agreement will vest to the extent and as provided in section 6
below, and the remaining unvested RSUs potentially may vest in the future, as
provided in this Agreement.

(a) Effect of FY 2017 EPS Performance. If FY 2017 EPS is at least ninety percent
(90%) of the EPS Goal, one hundred percent (100%) of the remaining unvested RSUs
will vest to the extent and as provided in section 6 below. If FY 2017 EPS is at
least eighty percent (80%) of the EPS Goal, but less than ninety percent
(90%) of the EPS Goal, fifty percent (50%) of the remaining RSUs will vest to
the extent and as provided in section 6 below, and the remaining unvested RSUs
potentially may vest in the future, as provided in this Agreement. If FY 2017
EPS is less than eighty percent (80%) of the EPS Goal, none of the remaining
unvested RSUs will vest based on FY 2017 performance, but those RSUs potentially
may vest in the future, as provided in this Agreement.

(b) Effect of FY 2018 EPS Performance.

(i) If FY 2018 EPS is at least ninety percent (90%) of the EPS Goal, any RSUs
that remain unvested will vest to the extent and as provided in section 6 below.

(ii) If FY 2018 EPS is at least eighty percent (80%) of the EPS Goal, but less
than ninety percent (90%) of the EPS Goal, and no RSUs vested under clause
(a) of this section 2, then fifty percent (50%) of any RSUs that remain unvested
will vest to the extent and as provided in section 6 below, and the remaining
fifty percent (50%) never will vest and will be forfeited back to the Company at
no cost to the Company.

(iii) If FY 2018 EPS is at least eighty percent (80%) of the EPS Goal, but less
than ninety percent (90%) of the EPS Goal, and 50% of the then remaining RSUs
vested under clause (a) of this section 2, then no additional RSUs shall vest
and the remaining unvested RSUs never will vest and will be forfeited back to
the Company at no cost to the Company.

(iv) If FY 2018 EPS is less than eighty percent (80%) of the EPS Goal, any RSUs
that remain unvested never will vest and will be forfeited back to the Company
at no cost to the Company.

3. EPS Goal Achievement in FY 2017. The provisions of this section 3 apply only
if the EPS Goal is first achieved during FY 2017. If both the EPS Goal is
achieved during FY 2017, and FY 2016 EPS was at



--------------------------------------------------------------------------------

least $1.71, one hundred percent (100%) of the RSUs covered by this Agreement
will vest to the extent and as provided in section 6 below. If the EPS Goal is
achieved during FY 2017, but FY 2016 EPS was less than $1.71, fifty percent
(50%) of the RSUs covered by this Agreement will vest to the extent and as
provided in section 6 below, and the remaining unvested RSUs potentially may
vest in the future, as provided in this Agreement.

(a) Effect of FY 2018 EPS Performance. If FY 2018 EPS is at least ninety percent
(90%) of the EPS Goal, any RSUs that remain unvested will vest to the extent and
as provided in section 6 below. If FY 2018 EPS is at least eighty percent
(80%) of the EPS Goal, but less than ninety percent (90%) of the EPS Goal, fifty
percent (50%) of any RSUs that remain unvested will vest to the extent and as
provided in section 6 below, and the remaining fifty percent (50%) never will
vest and will be forfeited back to the Company at no cost to the Company. If
FY 2018 EPS is less than eighty percent (80%) of the EPS Goal, any RSUs that
remain unvested never will vest and will be forfeited back to the Company at no
cost to the Company.

4. EPS Goal Achievement in FY 2018. The provisions of this section 4 apply only
if the EPS Goal is first achieved during FY 2018. If both the EPS Goal is
achieved during FY 2018, and FY 2017 EPS was at least $1.76, one hundred percent
(100%) of the RSUs covered by this Agreement will vest to the extent and as
provided in section 6 below. If the EPS Goal is achieved during FY 2018, but
FY 2017 EPS was less than $1.76, fifty percent (50%) of the RSUs covered by this
Agreement will vest to the extent and as provided in section 6 below, and the
remaining unvested RSUs potentially may vest in the future, as provided in this
Agreement.

(a) Effect of FY 2019 EPS Performance. If FY 2019 EPS is at least ninety percent
(90%) of the EPS Goal, any RSUs that remain unvested will vest to the extent and
as provided in section 6 below. If FY 2019 EPS is at least eighty percent
(80%) of the EPS Goal, but less than ninety percent (90%) of the EPS Goal, fifty
percent (50%) of any RSUs that remain unvested will vest to the extent and as
provided in section 6 below, and the remaining fifty percent (50%) never will
vest and will be forfeited back to the Company at no cost to the Company. If
FY 2019 EPS is less than eighty percent (80%) of the EPS Goal, any RSUs that
remain unvested never will vest and will be forfeited back to the Company at no
cost to the Company.

5. Forfeiture of RSUs for Certain EPS Results in FY 2016 and FY 2017. The
provisions of this section 5 apply only if the EPS Goal is not achieved during
FY 2016 and FY 2017. If FY 2016 EPS is less than $1.20, twenty-five percent
(25%) of the RSUs covered by this Agreement never will vest and will be
forfeited back to the Company at no cost to the Company. If FY 2017 EPS is less
than $1.40, up to fifty percent (50%) of the number of RSUs covered by this
Agreement never will vest and will be forfeited back to the Company at no cost
to the Company. For the purpose of clarity, (a) if FY 2016 EPS is less than
$1.20, and FY 2017 EPS is less than $1.40, a total of fifty percent (50%) of the
RSUs covered by this Agreement never will vest and will be forfeited back to the
Company at no cost to the Company; (b) if FY 2016 EPS is greater than $1.20, but
FY 2017 EPS is less than $1.40, a total of fifty percent (50%) of the RSUs
covered by this Agreement never will vest and will be forfeited back to the
Company at no cost to the Company; or (c) if FY 2016 EPS is less than $1.20, but
FY 2017 EPS is greater than $1.40, a total of twenty-five percent (25%) of the
RSUs covered by this Agreement never will vest and will be forfeited back to the
Company at no cost to the Company.

6. Determination of non-GAAP EPS and Date of Vesting. The Committee, in its sole
discretion, will make all determinations regarding the level of non-GAAP EPS
attained, whether the EPS Goal has been

 

- 2 -



--------------------------------------------------------------------------------

achieved, and whether any RSUs will or have vested. The Committee’s
determinations and interpretations shall be final and binding on all parties.
The Committee shall determine actual performance and goal attainment (if any)
after the Audit Committee of the Board has completed and delivered its
calculations of non-GAAP EPS to the Committee and in no event later than the
January 31 that next follows the Fiscal Year for which performance is being
measured. Any RSUs that are to vest will be deemed to vest as of the day
following the day on which the Committee makes its determination. The Committee
shall make its determination in writing, certifying the level of performance
achieved.

7. Definition of Non-GAAP EPS. For purposes of this Agreement, non-GAAP EPS
means the Company’s consolidated GAAP net income at the point of measurement
adjusted for: (i) stock-based compensation expense; (ii) amortization and
impairment of acquired intangible assets; (iii) acquisition related charges
incurred after the issuance of a signed or definitive term sheet that include
third party legal, banker, accounting, other advisory fees and severance costs
for terminated employees of the acquired company for employees that are
terminated within 90 days of the acquisition date for completed, in process or
uncompleted transactions; (iv) fair value deferred revenue adjustments in
accordance with business combination standards that are at least five
(5) million dollars or greater from acquisitions (per acquisition); (v) non-cash
expenses incurred in connection with the impairment or write-off of goodwill,
in-process research and development or any other intangible assets; (vi) costs
related to approved restructuring activities that are separately disclosed in
the Company’s GAAP financial statements; (vii) litigation settlements and third
party legal expenses associated with litigation settlements; (viii) gains and
losses on equity investments; (ix) other non-recurring extraordinary items that
are separately disclosed in the Company’s GAAP financial statements; (x) non
cash interest income and expense; (xi) adjustments for changes in the valuation
allowance recorded against the Company’s deferred tax assets in accordance with
GAAP; and (xii) the income tax effects of the preceding adjustments; divided by
diluted GAAP shares.

8. Requirement to Remain a Service Provider. In order for any RSUs to vest, the
Employee must remain a Service Provider continuously through the applicable
vesting date.

 

- 3 -